Citation Nr: 0814837	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to September 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At his July 2006 hearing, the veteran described the occasions 
he believes he was exposed to Agent Orange.  He testified 
that in December 1964 (he specifically recalled it being 
December 22, 1964) he was on a plane traveling from Okinawa, 
Japan, to Thailand, which landed at the Da Nang Air Base in 
Vietnam for repairs before proceeding to Thailand later that 
same day.  The veteran also reported that he was exposed to 
herbicide agents while he was stationed at various locations 
in Thailand.  Specifically, he claimed that his inservice 
duties included temporary duty at Korat, Don Maung and 
Takhli, Thailand.  Lastly, he testified that classified 
missions from bases in Thailand took him into Vietnam on 
three occasions.

The Board notes that a review of the veteran's service 
personnel records revealed an Airmen Performance Report, 
dated in May 1965, which noted that the veteran had been 
assigned temporary duty (TDY) with Det 1 35th Tactical Group 
(PACAF) for 120 days.  The report noted praise for the 
veteran's actions, and specifically noted that he did an 
excellent job doing his part on an aircraft recovery 
operation.  The report was signed by a Technical Sergeant for 
Detachment 1, 35th Tactical Air Command Group, as well as by 
an officer.  It appears this unit was located in Thailand 
during the time relevant herein.

There also is evidence tending to support the veteran's 
contentions regarding his participation in classified 
missions despite his occupational specialty as a plumber. 
This is in the form of a copy of a Special Order dated in 
December 1964, reflecting the veteran's DEROS date had been 
moved up from November 1965 to September 1965.  By all 
appearances, this was something in the nature of a reward for 
his participation in a classified TDY.  Likewise, the above 
mentioned evaluation report reflecting participation in 
downed aircraft recovery is rather far removed from the work 
of a plumber.

In view of this, the Board remanded the veteran's claim to 
obtain any available reports that might reflect whether 
elements of the 35th TAC Group performed classified missions 
into Vietnam, including from Takhli Air Force Base in 
Thailand, between December 1964 and September 1965.

In a June 2007 letter, the department of the Air Force 
indicated that it had located the history of the 35th 
Tactical Group from July 1964 to December 1964, and could 
print the roughly 300 pages if requested.  However, no effort 
was made to obtain these records.  Additionally, there was no 
mention of the requested records for the 35th TAC from 
January 1965 to September 1965.  As such, it is unclear 
whether these records do not exist, or whether the researcher 
searched the incorrect period.  This should be clarified on 
remand.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

In this case, records were requested, but while the records 
were at least partially available, attempts to obtain the 
full record were not pursued.  This should be done.


Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
veteran, contact the Air Force Historical 
Research Agency and request the microfilm 
copies of the history of the 35th Tactical 
Group from December 1964 as identified to 
be available from June 2007 
correspondence.  (If just December 1964 
cannot be requested, then request the 
entire document from July-December 1964); 
additionally, a second request should be 
made for copies of any records as may show 
the activities of Det 1, 35th Tactical 
Group (PACAF) APO San Francisco 96233, or 
its nearest higher element, for the period 
from December 1964 to September 1965, 
including any records as may show whether 
Det 1, 35 Tactical Group performed 
classified missions into Vietnam from 
bases in Thailand.  A negative response 
should be requested should such records 
not be available.

2.  Thereafter, re-adjudicate the issue of 
service connection for diabetes mellitus, 
type II. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



